DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 4/28/2022 is entered and fully considered.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with BRENDEN MCDEARMON on 6/30/2022.
The application has been amended as follows: 
In claim 15 line 10 “andat” is changed to --and at--.
In claim 15, lines 11-15 deleted the wherein clause “wherein: the particulate compound of M1 is at least one chosen from an oxide of M1, a hydroxide of M1 and an oxyhydroxide of M1, M1 is at least one chosen from Li, Al, B Mg, Si, Sn, and a transition metal,”.
In claim 15, line 20 changed “theparticulate” to --the particulate--
Claim 26 is canceled.
Allowable Subject Matter
Claims 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner was unable to find prior art teaching the formation of a coating of nanocrystalline alumina particles on the claimed particles of electrode active material by the claimed mixing and heating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712